DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The Applicant’s Request for Continued Examination, filed on 09/02/22, along with the Response to Final Office Action Under 37 C.F.R. §1.116 has been entered.
According to the Response, claims 1-20 were pending.  Claims 1 and 9 have been amended.  Claims 11-20 have been canceled.  Claims 21-34 have been added.  Thus, claims 1-10 and 21-34 are pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection of claims 1, 2, 4-6, 8, and 9 under §103 as being obvious over US Pub. No. 2018/0305122 to Moulin et al. (Moulin) in view of US Pub. No. 2017/0313514 to Lert et al. (Lert I) have been fully considered but are unpersuasive for the reasons below.
Claim 1 as amended recites, in part:
a workstation comprising: 
	
a first end at which a mobile robot enters the workstation carrying a first container through the workstation,

a second end, opposite the first end, at which the mobile robot exits the workstation, a picking lane being defined between the first and second ends, the robot moving along the picking lane while travelling through the workstation,

a second set of support shelves, positioned between the first and second ends along the picking lane, the second set of support shelves configured to support a plurality of second containers, ... and

an automated picker configured to transfer items between the first container and the plurality of second containers at any of multiple positions along the picking lane as the mobile robot moves along the picking lane from the first end to the second end of the workstation.

Moulin relates to a warehouse equipped with an order picking system. ¶¶ [0002-0004].  The warehouse is divided between a storage area (10) and an order picking area (11). ¶ [0102].  The order picking area includes multiple order picking stations (12) where order containers (14) are filled with products taken from storage containers which have been transported from storage by a fleet of automated guided trolleys (103). ¶¶ [0102-0105].  
Although Moulin does not explicitly disclose the workstation structure in the specification, the illustration of the workstation in the drawings is sufficient.  Figure 1 shows a schematic perspective view of the warehouse and, in particular, the order picking stations in the order picking area. ¶ [0072].  Each picking station comprises picking lane with a first end at which trolleys carrying storage containers can enter the workstation and a second end at which trolleys can exit the workstation. See Fig. 1.  Additionally, each picking station comprises a set of tables (corresponding to the second set of support shelves in claimed invention) disposed along the picking lane and configured to support a plurality of order containers waiting to be filled with products from storage containers on trolleys in the picking lane. See Fig. 1.     


    PNG
    media_image1.png
    372
    534
    media_image1.png
    Greyscale

For the aforementioned reasons, the Office finds that the combined teaching of Moulin in view of Lert I discloses, or at minimum suggests, the workstation feature of the claimed invention.  Therefore, the §103 rejection of claims 1, 2, 4-6, 8, and 9 is maintained.

The Applicant’s arguments with respect to the rejection of claims 3, 7, and 10 under §103 as being obvious over Moulin in view of Lert I, supra, as applied to claims 1, 4, and 9, and further in view of US Pub. No. 2014/0288696 to Lert et al. (Lert II) have been fully considered but are unpersuasive for the reasons above.  Therefore, the §103 rejection is maintained.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, 8, 9, 21, 22, 24, 26, 27, and 29 are rejected under § 103 as being obvious over US Pub. No. 2018/0305122 to Moulin et al. (Moulin) in view of US Pub. No. 2017/0313514 to Lert et al. (Lert I).  In regards to claim 1, Moulin discloses an automatic storage and retrieval system (1) (see Fig. 1 depicting an order picking system with automated guided trolleys (AGVs) for transporting storage trays between storage racks and order pick stations), comprising: 
storage shelves (100) for storing containers (102); 
mobile robots (103) for transferring containers around within the automatic storage and retrieval system; and 
a workstation (12) comprising: 
a first end (see Fig. 1 depicting an entrance to the pick station on one side where AGVs can enter) at which a mobile robot enters the workstation carrying a first container; and  
a second end (see Fig. 1 depicting an exit to the pick station on one side where AGVs can enter), opposite the first end, at which the mobile robot exits the workstation, a picking lane being defined between the first and second ends, the robot moving along the picking lane while travelling through the workstation (see Fig. 1 depicting a ramp or pathway between the first and second ends of the workstation enabling the automated guided trolleys to transport storage containers within working range of a picker),
a second set of support shelves, positioned between the first and second ends along the picking lane, the second set of support shelves configured to support a plurality of second containers, the second set of support shelves positioned to at least one side of the picking lane as the mobile robot moves along the picking lane between the first and second ends of the workstation (see Fig. 1 showing a set of tables along the picking lane of a picking station, each table capable of supporting a plurality of order containers).
Although Moulin does not explicitly disclose an automated picker for transferring items between the first container and the at least one second container as the mobile robot moves from the first end to the second end of the workstation, such a feature is found in the prior art.  In fact, Lert I teaches an order fulfillment system comprising an automated picker (5520) for transferring items between the first container and the at least one second container as the mobile robot moves from the first end to the second end of the workstation. See ¶¶ [0010], [0234] (disclosing robotic pickers for transferring eaches from incoming product containers to outgoing order containers).
Thus, it would have been obvious to modify the system of Moulin with the robotic picker of Lert I in order to automate the transfer of items between containers at a pick station.

In regards to claims 2, 22, and 27, Lert I further discloses that the first container is a product container (Product Totes) and the at least one second container is a plurality of order containers (Order Totes). See ¶¶ [0199-0200].

In regards to claim 4, Lert I further discloses that the system further comprises a first deck at a first level and a second deck at a second level different than the first level, the mobile robot capable of travelling between the storage shelves and the workstation on at least one of the first and second levels, and wherein the mobile robot moves through the workstation on the first level. See ¶ [0360] (providing a mobile robot for travelling within an order fulfillment center including a horizontal deck and one or more vertical storage racks, a vertical storage rack of the one or more storage racks including a plurality of horizontal rails, spaced apart from each other on respective levels of the vertical storage rack).

In regards to claim 5, Lert I further discloses that the mobile robot arrives at the first end of the workstation on the second level, and then moves from the second level to the first level for entry into the first end of the workstation. See ¶¶ [0408-0415] (describing mobile robots moving back and forth between workstations on different levels).

In regards to claim 6, Lert I further discloses that the mobile robot moves from the first level to the second level upon exiting the work station at the second end of the work station. See ¶¶ [0408-0415] (describing mobile robots moving back and forth between workstations on different levels). 

In regards to claims 8, 24, and 29, Lert I further discloses that the automated picker is mobile and moves within the workstation. See ¶¶ [0010], [0234] (inferring the mobility from the robotic pickers ability to substitute for human pickers when picking and placing to and from containers at the workstation).
In regards to claim 9, Moulin further discloses that the system further comprises a picking lane extending between the first and second ends of the workstation along which the mobile robot travels, and wherein the at least one support shelf configured to support at least one second container comprises a plurality of support shelves, on opposed sides of the picking lane, supporting a plurality of second containers. See Fig. 1 (depicting a workstation including a lane for mobile robots to deliver product containers whose contents are picked and placed into order containers resting on tabletops disposed on both sides of the picker).

Claims 3, 7, 10, 23, 25, 28, and 30 are rejected under § 103 as being obvious over Moulin in view of Lert I, supra, as applied to claims 1, 4, 9, 21, 21, 26, and 26, and further in view of US Pub. No. 2014/0288696 to Lert et al. (Lert II).  In regards to claim 3, 23, and 28, Moulin in view of Lert I discloses all limitations of the claimed invention but for the item being a sub-tote fitting within the first container and the at least one second container. 
Although Moulin in view of Lert I does not explicitly disclose that limitation, such a feature is found in the prior art.  In fact, Lert II teaches an order fulfillment system wherein the item is a sub-tote fitting within the first container and the at least one second container. See ¶ [0038] (describing one or more variably-sized, removable sub-totes that can easily be moved from one container to another by automated means).
Thus, it would have been obvious to modify Moulin in view of Lert I with the sub-totes of Lert II in order to consolidate items into as few product and order totes as possible. ¶ [0038].
In regards to claim 7, Lert II further discloses that the system further comprises a queuing buffer where mobile robots are cued for entry into the first end of the workstation. See ¶ [0090] (directing mobile robots towards a queue at a workstation).

In regards to claims 10, 25, and 30, Lert II further discloses that the system further comprises a control system (WCS), the control system controlling the mobile robot to drive along the picking lane to a position next to a selected second container of the plurality of second containers, the automated picker transferring items between the first container and the selected second container upon positioning of the mobile robot next to the selected second container. See ¶ [0094] (describing a picking process using a queue of mobile robots to deliver product totes and order totes to a workstation for pick and place operations).

Claim 21 is rejected under § 103 as being obvious over Moulin in view of Lert I, supra.  In regards to claim 21, Moulin discloses an automatic storage and retrieval system (1), comprising: 
a first set (100) of storage shelves for storing containers (102); 
mobile robots (103) for transferring containers around within the automatic storage and retrieval system; and 
a workstation (12) comprising:
a first end (see Fig. 1 depicting an entrance to the pick station on one side where AGVs can enter) at which a mobile robot enters the workstation carrying a first container; and  
a second end (see Fig. 1 depicting an exit to the pick station on one side where AGVs can enter), opposite the first end, at which the mobile robot exits the workstation, a picking lane being defined between the first and second ends, the robot moving along the picking lane while travelling through the workstation (see Fig. 1 depicting a ramp or pathway between the first and second ends of the workstation enabling the automated guided trolleys to transport storage containers within working range of a picker),
a second set of support shelves, positioned between the first and second ends along the picking lane, the second set of support shelves configured to support a plurality of second containers, the second set of support shelves positioned to at least one side of the picking lane as the mobile robot moves along the picking lane between the first and second ends of the workstation (see Fig. 1 showing a set of tables along the picking lane of a picking station, each table capable of supporting a plurality of order containers).
Although Moulin does not explicitly disclose an automated picker for transferring items between the first container and the at least one second container as the mobile robot moves from the first end to the second end of the workstation, such a feature is found in the prior art.  In fact, Lert I teaches an order fulfillment system comprising an automated picker (5520) configured to transfer items between the first container and two or more second containers of the plurality of second containers at different positions along the picking lane. See ¶¶ [0010], [0234] (disclosing robotic pickers for transferring eaches from incoming product containers to outgoing order containers).
Thus, it would have been obvious to modify the system of Moulin with the robotic picker of Lert I in order to automate the transfer of items between containers at a pick station.

Claim 26 is rejected under § 103 as being obvious over Moulin in view of Lert I, supra.  In regards to claim 26, Moulin discloses an automatic storage and retrieval system (1), comprising: 
a first set (100) of storage shelves for storing containers (102); 
mobile robots (103) for transferring containers around within the automatic storage and retrieval system; and 
a workstation (12) comprising:
a first end (see Fig. 1 depicting an entrance to the pick station on one side where AGVs can enter) at which a mobile robot enters the workstation carrying a first container; and  
a picking lane along which [a] mobile robot travels through the workstation (see Fig. 1 depicting a ramp or pathway between the first and second ends of the workstation enabling the automated guided trolleys to transport storage containers within a working range of a picker),
a second set of support shelves along the picking lane, (see Fig. 1 showing a set of tables along the picking lane of each picking station, each table capable of supporting a plurality of order containers).
Although Moulin does not explicitly disclose an automated picker for transferring items at the workstation, such a feature is found in the prior art.  In fact, Lert I teaches an order fulfillment system comprising an automated picker (5520) configured to transfer items between the first container and the plurality of second containers at any of multiple positions along the picking lane as the mobile robot moves along the picking lane from the first end to the second end of the workstation. See ¶¶ [0010], [0234] (disclosing robotic pickers for transferring eaches from incoming product containers to outgoing order containers).
Thus, it would have been obvious to modify the system of Moulin with the robotic picker of Lert I in order to automate the transfer of items between containers at a pick station.

Claims 31 and 33 are rejected under § 103 as being obvious over Moulin in view of Lert I, supra, as applied to claims 26 and 1, and further in view of US Pub. No. 2019/0177095 to Ukisu et al. (Ukisu).  For both claims, Moulin in view of Lert I discloses all limitations of the claimed invention but for transferring items at the workstation while the mobile is moving.
Although Moulin in view of Lert I does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Ukisu teaches a material handling system comprising an automated picker (3) configured to transfer items to or from the first container on the mobile robot as the mobile robot is moving. See ¶ [0009] (transferring items to and from containers on the move).
Thus, it would have been obvious to modify the system of Moulin in view of Lert I with the on the move picking feature of Ukisu in order to carryout pick and place operations without stopping.
Claims 32 and 34 are rejected under § 103 as being obvious over Moulin in view of Lert I, supra, as applied to claims 26 and 1, and further in view of US Pub. No. 2012/0330458 to Weiss (Weiss).  For both claims, Moulin in view of Lert I discloses all limitations of the claimed invention but for transferring items while storage containers are stationary. 
Although Moulin in view of Lert I does not explicitly disclose that limitation, such a feature is found in the prior art.  In fact, Weiss teaches a robot enabled case picking system wherein the automated picker is configured to transfer items to or from the first container on the mobile robot as the mobile robot is stopped, the mobile robot continuing to travel along the picking lane when items are not being transferred to or from the first container. See Abstract (automatically stopping the pick robot at each of a plurality of stops to enable loading and unloading of items from the robot).
Thus, it would have been obvious to modify Moulin in view of Lert I with the transfer control feature of Lert II in order to provide enough time for the robot to pick and place items into the order containers at the picking station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655